DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    COLLINS ASSET GROUP, LLC,
                            Appellant,

                                     v.

                         ISHMAEL KALLOO,
                             Appellee.

                              No. 4D16-3597

                              [August 3, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Marina Garcia-Wood, Judge; L.T. Case No. 14-12528
(18).

  Alvaro Orozco of Pollack & Rosen, P.A., Coral Gables, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., LEVINE and CONNER, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.